DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-11, 16-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document No. CN 109376586 A to Hui (“Hui”), and also over U.S. Patent No. 5,617,487 to Yoneyama et al. (“Yoneyama”).  Reference will be made herein to the provided electronic translation of the Chinese Patent Document to Hui.
Regarding claims 1, 9 and 17, Hui generally describes a “road boundary line interactive cloud automatic extracting method” (see the abstract).  Like claimed, Hui discloses that such a method comprises:
receiving a set of one or more lane line points each representing a location on a lane line in a high definition (HD) map (Hui teaches repeatedly obtaining a starting point, at first manually and then automatically, representing a location on a road boundary in a point cloud:
In recent years, rapid development of automatic driving technology. High-precision electronic map as necessary one of automatic driving vehicle sensor, to provide lane level road information with high precision. road boundary is one of important content in high precision map road information, current collection of high accuracy map data mainly comes from the laser point cloud. cloud uses high precision of a laser scanning technique, a set of mass point obtaining target spatial distribution and surface characteristics.
(Pages 1-2; emphasis added).

S1 on the cloud platform to obtain manually specified starting point, selecting the manual guide boundary collecting or track guide boundary collecting; when the track guiding boundary collecting source data attached with the point cloud of track data as a guide point set when collected is manual guide boundary need to input a leading point of the direction extending along the boundary;
(Page 2; emphasis added).

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;
(Page 2; emphasis added).

S1 on the cloud platform to obtain manually specified starting point, selecting the manual guide boundary collecting or track guide boundary collecting; when the track guiding boundary collecting source data attached with the point cloud of track data as a guide point set (FIG. 3), when the collecting is manual guide boundary need to input a leading point of the direction extending along the boundary (FIG. 4).
(Page 4; emphasis added).

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;
(Page 5; emphasis added).
The starting point can be considered to be included within a set of one or more lane line points like claimed, and the point cloud can be considered a high definition map like claimed.);
determining an approximate lane line point representing an approximate location on the lane line in the HD map (Hui teaches that, if the user chooses “manual guide boundary collecting,” the user next inputs a leading point of the direction extending along the boundary:
S1 on the cloud platform to obtain manually specified starting point, selecting the manual guide boundary collecting or track guide boundary collecting; when the track guiding boundary collecting source data attached with the point cloud of track data as a guide point set when collected is manual guide boundary need to input a leading point of the direction extending along the boundary;
(Page 2; emphasis added).

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;
(Page 2; emphasis added).

S1 on the cloud platform to obtain manually specified starting point, selecting the manual guide boundary collecting or track guide boundary collecting; when the track guiding boundary collecting source data attached with the point cloud of track data as a guide point set (FIG. 3), when the collecting is manual guide boundary need to input a leading point of the direction extending along the boundary (FIG. 4).
(Page 4; emphasis added).


    PNG
    media_image1.png
    432
    428
    media_image1.png
    Greyscale

(Figure 4).

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;
(Page 5; emphasis added).
The leading point can be considered an approximate location on the lane line in the HD map.);
identifying a region of the HD map surrounding the approximate lane line point, the region having a length running perpendicular to a straight line between a lane line point of the set of one or more lane line points and the approximate lane line point, the region having a width running parallel to the straight line (Hui teaches identifying a polygonal region in the point cloud surrounding the user-selected guide point, and demonstrates that the region has a length running perpendicular to a straight line between the starting point and the guide point, and that the region has a width running parallel to the straight line:
S2, searching the nearest guide point of the distance between the starting point, obtaining the from the starting point along the course to course forward and vertical to the left or to the right respectively calculating left side guide and right side guide, the left side guide and right side leading wire connected to form a polygon, the polygon for cutting point cloud;
(Page 2).

S2, searching the nearest guide point of the distance between the starting point, obtaining the from the starting point along the course to course forward and vertical to the left and to the right respectively to calculate the left side guide and right side guide, the left side guide and right side guide-wire connection into a polygon, the polygon dividing using point cloud (FIG. 5).
(Page 4).


    PNG
    media_image2.png
    474
    414
    media_image2.png
    Greyscale

(Figure 5).
The polygonal region is considered a region like claimed, which surrounds the approximate lane line point.);
automatically calculating a predicted lane line point in the region representing a predicted location of the lane line in the HD map based on an attribute value of the predicted lane line point (Hui teaches obtaining a boundary point within the polygonal region based on an attribute value of the boundary point:
S3, the point-cloud grid according to the result of the step S2, PCL based on boundary calculating point cloud obtaining boundary point;
S4, fitting the point cloud boundary point using a RANSAC method based on PCL.
S5, fitting the point cloud of step S4 into boundary point set of ordered;
(Page 2; emphasis added).

S3, the point-cloud grid according to the result of the step S2, PCL based on boundary calculating point cloud obtaining boundary point;
S4, fitting the point cloud boundary point using a RANSAC method based on PCL.
S5, fitting the point cloud of step S4 into boundary point set of ordered;
(Pages 4-5; emphasis added).

The obtained boundary point can be considered a predicted lane line point like claimed.); and
adding the predicted lane line point as an actual lane line point to the set of one or more lane lines points representing locations on the lane line in the HD map (Hui teaches that the obtained boundary point is added as a boundary point representing a position on the road boundary in the point cloud, and is used to obtain the boundary line:

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;

S7, the above step boundary line obtained by smooth plane and the height.
(Page 2; emphasis added).

S6, if the boundary line point amount is 0, then ending the calculation, otherwise using the current collecting of the boundary point as the new starting point, continuously calculating, until the boundary line point amount of collecting is 0; if the current guide way is manual guide boundary collecting, it also needs the collecting to the boundary line point set as a new guide point set;

S7, the above step boundary line obtained by smooth plane and the height. height refers to the z value of the boundary line obtained from the cloud.
(Page 5; emphasis added)
The obtained boundary point, i.e. predicted lane line point, is thus added to the set of one or more lane line points.).
Accordingly, Hui teaches a computer-implemented method similar to that of claim 1.  The computing system necessary to implement such a method is considered a computer system similar to that of claim 17, and the memory/storage of such a system, which necessarily comprises code (i.e. instructions) to implement the above-described tasks, is considered a non-transitory computer-readable storage medium similar to that of claim 9.  Hui, however, does not explicitly teach displaying, on a user interface, the predicted lane line point on the lane line in the HD map, and receiving, from a user through the user interface, confirmation that the predicted lane line point is an actual lane line point, as is required by claims 1, 9 and 17.
	Displaying a predicted boundary line point, and then receiving user confirmation that the predicted boundary line point is an actual line point is nevertheless known in the art.  Particularly, Yoneyama describes an image cutout device that is intended to stably conduct automatic cutout operation on an original image such that a boundary line (i.e. contour line) of the image to be cut out is automatically and accurately extracted while an operator conducts only a rough estimation and operation (see column 2, lines 12-23).  To this end, the operator selects one or more approximate contour line points (e.g. start and end points) representing an approximate location on the contour line in the image, whereby a region (i.e. a belt-shaped region) having a length running perpendicular to a straight line between the points and having a width running parallel to the straight line is identified (see e.g. column 3, lines 1-12; column 4, lines 19-39; column 7, line 56 – column 8, line 26; column 13, lines 10-31; and FIG. 9).  Yoneyama discloses that points of the contour line within the region are then automatically calculated and displayed on the user interface for confirmation from the user that they are actual contour line points (see e.g. column 3, lines 12-19; column 3, lines 28-37; column 4, lines 19-39; column 11, lines 22-30; and column 15, lines 18-54.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Hui and Yoneyama before him prior to the effective filing date of the claimed invention, to modify the computer-implemented method, one or more non-transitory computer-readable storage media, and computer system taught by Hui such that the predicted lane line points on the lane line are displayed on a user interface, whereby the user can confirm that the predicted lane line points are actual lane line points, as is done with the contour line points taught by Yoneyama.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to ensure that the points are accurately being identified, as is taught by Yoneyama (see e.g. column 11, lines 22-30).  Accordingly, Hui and Yoneyama are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 1, one or more non-transitory computer-readable storage media like that of claim 9, and a computer system like that of claim 17.
	As per claims 2, 10 and 18, Hui suggests that automatically calculating the predicted lane line point as described above is performed more quickly and more accurately than using an entirely manual process or an entirely automated process (see e.g. page 2, on which states: “and no more existing cloud-based road boundary line extraction method research, comprising a pure manual collecting the cloud into the depth image, extracting the boundary, then returned to the image, or directly on the point cloud, and divided by height, fitting of the road pixel divided to super body fitting manner and extracting road boundary. method of pure manual collecting, relative to the high plane precision of cloud, but high labour cost. the full-automatic extracting method, extracting the road boundary and the actual road boundary line of the bonding precision is not high, and it is suitable for coarse segmentation as road surface, but it is not suitable for directly for high accuracy road map in the boundary element.”  Note also on page 4 Hui asserts: “The invention claims a road boundary based on interactive cloud automatic extracting method compared with the existing technology has the following beneficial effects: because the existing full-automatic extraction method, which is mainly used for crudely extracting road boundary, not suitable for the expression of the boundary shape of the road in the map with high precision. varying road and automatically extracting method with manual intervention, which can simplify operation complexity of the extraction, and flexible UI interaction, can convenient the worker the algorithm detecting effect is not ideal rapid modification to realize the efficient combined manual and algorithm, which can better process various road conditions encountered in actual high-accuracy map production. The invention uses the PCL source library to cloud the rapid operation can ensure the efficiency of cloud calculation.”).  As noted above, it would have been obvious to modify the computer-implemented method, the one or more non-transitory computer readable storage media, and the computer system taught by Hui such that the predicted lane line points are displayed on a user interface, whereby the user can confirm that the predicted lane line points are actual lane line points, as is done with the contour line points taught by Yoneyama.  Yoneyama similarly suggests that automatically calculating a predicted border line point and receiving the confirmation results in the actual border line point being added to a set of one or more border line points more quickly and more accurately than using an entirely manual process or an entirely automated process (see e.g. column 1, line 13 – column 2, line 23).  Accordingly, the above-described combination of Hui and Yoneyama is further considered to teach a computer-implemented method like that of claim 2, one or more non-transitory computer-readable storage media like that of claim 10, and a computer system like that of claim 18.
	As per claims 3, 11 and 19, Hui teaches that determining of the approximate lane line point comprises receiving, from the user through the user interface, the approximate lane line point (see e.g. page 2, on which states: “S1 on the cloud platform to obtain manually specified starting point, selecting the manual guide boundary collecting or track guide boundary collecting; when the track guiding boundary collecting source data attached with the point cloud of track data as a guide point set when collected is manual guide boundary need to input a leading point of the direction extending along the boundary.”).  Yoneyama similarly teaches determining an approximate contour line point by receiving, from a user through a user interface, the approximate contour line point (e.g. a start and/or end point) (see e.g. column 3, lines 1-12; column 4, lines 19-39; column 7, line 56 – column 8, line 26; and column 13, lines 10-31).  Accordingly, the above-described combination of Hui and Yoneyama is further considered to teach a computer-implemented method like that of claim 3, one or more non-transitory computer-readable storage media like that of claim 11, and a computer system like that of claim 19.
	As per claims 8, 16 and 24, Hui does not explicitly disclose that the set of one or more lane line points includes a start lane line point and an end lane line point, and that the predicted lane line point is located on the lane line between the start lane line point and the end lane line point, as is claimed.  Yoneyama nevertheless teaches a set of one or more contour line points that includes a start line point and an end line point, wherein a predicted contour line point (i.e. an extracted point) is located on the contour line between the start line point and the end lint point (see e.g. column 14, line 34 – column 15, line 41 and FIGS. 9 and 11).  It would have been obvious to one of ordinary skill in the art, having the teachings of Hui and Yoneyama before him prior to the effective filing date of the claimed invention, to further modify the computer-implemented method, one or more non-transitory computer-readable storage media, and computer system taught by Hui and Yoneyama such that the set of one or more lane line points includes a start lane line point and an end lane line point, and so that the predicted lane line point is located on the lane line between the start lane line point and the end lane line point, as is analogously done with the contour line points taught by Yoneyama.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to specify the bounds of the line to be identified, as is evident from Yoneyama.  Accordingly, Hui and Yoneyama are further considered to teach, to one of ordinary skill in the art, a computer-implemented like that of claim 8, one or more non-transitory computer readable storage media like that of claim 16, and a computer system like that of claim 24.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hui and Yoneyama, which is described above, and also over U.S. Patent No. 4,672,190 to Rostkowski et al. (“Rostkowski”).
As described above, Hui and Yoneyama teach a computer-implemented method like that of claim 1, one or more non-transitory computer-readable storage media like that of claim 9, and a computer system like that of claim 17, which entail receiving a set of one or more lane line points and determining an approximate lane line point.  Hui and Yoneyama, however, do not explicitly teach that determining the approximate lane line point comprises determining the approximate lane line point by extrapolating a line from two of the set of one or more lane line points, as is required by claims 4, 12 and 20.
Rostkowski nevertheless describes a line following system used to digitize a line, wherein the system determines an approximate line point by extrapolating a line (i.e. a vector) from two or more line points (i.e. from two previously identified points on the line), and then automatically calculates a predicted line point (i.e. a center point of the line) in a region surrounding the approximate line point (see e.g. column 2, line 60 – column 3, line12; and column 7, line 30 – column 8, line 12; and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hui, Yoneyama and Rostkowski before him prior to the effective filing date of the claimed invention, to modify the computer-implemented method, the one or more non-transitory computer-readable storage media, and the computer system taught by Hui and Yoneyama such that the approximate lane line point is determined by extrapolating a line from two of the set of one or more lane line points, as is done with the line points taught by Rostkowski.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the approximate line points to automatically be determined, as is evident from Rostkowski.  Accordingly, Hui, Yoneyama and Rostkowski are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 4, one or more non-transitory computer-readable storage media like that of claim 12, and a computer system like that of claim 20.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hui and Yoneyama, which is described above, and also over U.S. Patent Application Publication No. 2016/0307050 to Das et al. (“Das”).
As described above, Hui and Yoneyama teach a computer-implemented method like that of claim 1, one or more non-transitory computer-readable storage media like that of claim 9, and a computer system like that of claim 17, which entail receiving a set of one or more lane line points, determining an approximate lane line point, and automatically calculating a predicted lane line point in a region surrounding the approximate lane line point.  Hui and Yoneyama, however, do not explicitly teach that automatically calculating the predicted lane line point comprises calculating an average attribute value for the points in the region, filtering out points in the region with attribute values above the average attribute value, and calculating the predicted lane line point as the point among the remaining points in the region having an attribute value that matches a weighted mean attribute value, as is required by claims 5, 13 and 21.
Das nevertheless teaches automatically calculating a predicted lane line point by calculating an average (i.e. mean) attribute value for the points in a region (i.e. a “time slice”), filtering out points in the region with attribute values above the average attribute value (i.e. black pixels), and calculating the predicted lane line point as the point among the remaining points in the region having an attribute value that matches a weighted mean attribute value (i.e. a mid-point of the remaining white patches) (see e.g. paragraphs 0006 and 0035-0038).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hui, Yoneyama and Das before him prior to the effective filing date of the claimed invention, to modify the computer-implemented method, the one or more non-transitory computer-readable storage media, and the computer system taught by Hui and Yoneyama such that the predicted lane line point is calculated by calculating an average attribute value for the points in the region, filtering out points in the region with attribute values above the average attribute value, and calculating the predicted lane line point as the point among the remaining points in the region having an attribute value that matches a weighted mean attribute value, as is taught by Das.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the predicted lane line points to be reliably determined, as is suggested by Das.  Accordingly, Hui, Yoneyama and Das are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 5, one or more non-transitory computer-readable storage media like that of claim 13, and a computer system like that of claim 21.

Claims 6, 7, 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hui and Yoneyama, which is described above, and also over U.S. Patent Application Publication No. 2019/0130182 to Zang et al. (“Zang”).
As described above, Hui and Yoneyama teach a computer-implemented method like that of claim 1, one or more non-transitory computer-readable storage media like that of claim 9, and a computer system like that of claim 17, which entail automatically calculating a predicted lane line point in a region based on an attribute value of the predicted lane line point.  Hui and Yoneyama, however, do not explicitly teach that the attribute value comprises a deep learning image segmentation probability score like in claims 6, 14 and 22, or that the attribute value comprises an intensity value like in claims 7, 15 and 23.
Zang generally describes a method for roadway lane line detection from aerial imagery (see e.g. paragraphs 0001 and 0002).  Regarding the claimed invention, Zang particularly teaches automatically calculating a predicted lane line point in a region representing a predicted location of a lane line in an image based on an attribute value of the predicted lane line point, wherein the attribute value comprises a deep learning image segmentation probability score (i.e. a probability value) and an intensity value (see e.g. paragraphs 0004, 0043, 0052, 0061, 0064-0071).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hui, Yoneyama and Zang before him prior to the effective filing date of the claimed invention, to modify the computer-implemented method, one or more non-transitory computer-readable storage media, and computer system taught by Hui and Yoneyama such that the attribute values employed to predict the lane line point comprise a deep learning image segmentation probability score and an intensity value like taught by Zang.  It would have been advantageous to one of ordinary skill to utilize such attribute values because they would enable lane lines to be efficiently and accurately determined, as is evident from Zang.   Accordingly, Hui, Yoneyama and Zang are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claims 6 and 7, one or more non-transitory computer-readable storage media like that of claims 14 and 15, and a computer system like that of claims 22 and 23.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Mae et al. cited therein teaches a user interface that enables a user to specify an edge of a road region.  Similarly, the U.S. Patent Application Publication to Sachdeva et al. cited therein teaches a user interface that enables a user to select points on a lane line to mark the lane line.  The U.S. Patent Application Publication to Sakurai cited therein describes a lane recognition system for automatically recognizing a lane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
6/4/2022


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173